                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF WISCONSIN


JESUS RANGEL,

             Plaintiff,

      v.                                   Case No. 19CV0451

JESSICA LORUM, et al.,

             Defendants.


     DEFENDANTS WILLIAM FRANCIS AND NIEL THORESON’S
        ANSWER TO PLAINTIFF’S AMENDED COMPLAINT


      Defendants Niel Thoreson and William Francis, by their attorneys,

Attorney General Joshua L. Kaul and Assistant Attorneys General Sarah A.

Huck and Katherine D. Spitz, answer Plaintiff’s Amended Complaint as

follows:

   I. INTRODUCTION

      1.     Defendant asserts that there are no factual allegations to which to

respond. To the extent any response is required, Defendants DENY that

Plaintiff is entitled to any relief.

      2.     Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegation and therefore DENY.




     Case 1:19-cv-00451-WCG-JRS Filed 11/05/19 Page 1 of 7 Document 42
      3.       Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegation and therefore DENY.

      4.       Defendants Thoreson and Francis ADMIT they are each being

sued in their individual capacities as a state employee for the Wisconsin

Department of Corrections’ Division of Community Corrections. Defendants

DENY the remaining allegations and DENY that Plaintiff is entitled to any

damages.

   II. JURISDICTION & VENUE

      5.       Defendants assert that the allegations contained in this paragraph

constitute conclusions of law to which no response is required. To the extent

any response is required, Defendants ADMIT federal jurisdiction is proper in

this lawsuit. Defendants further ADMIT the Eastern District is the

appropriate venue. Defendants DENY remaining allegations.

   III.    EXHAUSTION REQUIREMENTS

      6.       Defendants ADMIT the Plaintiff was not incarcerated at the time

of the alleged conduct. Defendants DENY that Plaintiff filed any offender

complaints about the conduct at issue in this lawsuit and DENY the remaining

allegations.

   IV.     PARTIES NAMES & ADDRESSES

      7.       Defendants ADMIT.




                                         2
     Case 1:19-cv-00451-WCG-JRS Filed 11/05/19 Page 2 of 7 Document 42
      8.    Defendants ADMIT Ms. Lorum was formerly employed as a parole

agent for the Wisconsin Department of Corrections’ Division of Community

Corrections and DENY all remaining allegations.

      9.    Defendants ADMIT.

      10.   Defendants DENY that Francis is a Correctional Field Supervisor

for the Wisconsin Department of Corrections’ Division of Community

Corrections, and ADMIT that Plaintiff is suing Francis in his individual

capacity acting under color of law.

   V. STATEMENT OF CASE

      11.   Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegation, and therefore, DENY.

      12.   Defendants ADMIT Ms. Lorum was formerly employed as a parole

agent for the Wisconsin Department of Corrections’ Division of Community

Corrections. Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegation, and therefore, DENY.

      13.   Defendants ADMIT Ms. Lorum was formerly employed as a parole

agent for the Wisconsin Department of Corrections’ Division of Community

Corrections. Defendants lack knowledge or information sufficient to form a

belief as to the truth of the remaining allegations, and therefore, DENY.

      14.   Defendants ADMIT that Thoreson is the Regional Chief (Region 3)

and DENY all remaining allegations contained in paragraph 14.


                                       3
     Case 1:19-cv-00451-WCG-JRS Filed 11/05/19 Page 3 of 7 Document 42
      15.   Defendants DENY.

      16.   Defendants DENY.

      17.   Defendants DENY.

      18.   Defendants DENY.

      19.   Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore DENY.

      20.   Defendants DENY.

      21.   Defendants DENY.

      22.   Defendants Thoreson and Francis DENY that they engaged in any

criminal actions against Plaintiff and lack knowledge or information sufficient

to form a belief as to the truth of Plaintiff’s remaining allegations and therefore

DENY.

      23.   Defendants DENY.

      24.   Defendants ADMIT it is generally prohibited for DOC staff to

engage in sexual relationships with those under community supervision.

Defendants DENY remaining allegations.

      25.   Defendants assert that the allegations contained in this paragraph

constitute conclusions of law to which no response is required. To the extent

any response is required, Defendants DENY that they violated Plaintiff’s

constitutional rights.




                                        4
     Case 1:19-cv-00451-WCG-JRS Filed 11/05/19 Page 4 of 7 Document 42
      26.   Defendants assert that the allegations contained in this paragraph

constitute conclusions of law to which no response is required. To the extent

any response is required, Defendants DENY.

      27.   Defendants ADMIT it is generally prohibited for DOC staff to

engage in sexual relationships with those under community supervision.

Defendants lack knowledge or information sufficient to form a belief as to the

truth of the remaining allegations and therefore DENY.

      28.   Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegation, and therefore, DENY.

                           RELIEF REQUESTED

      Defendants DENY that Plaintiff is entitled to any of the requested relief

under this heading.

                                   OTHER

      Defendants DENY any and all allegations in Plaintiff’s Amended

Complaint not specifically admitted above.

                        AFFIRMATIVE DEFENSES

      As and for the affirmative defenses in this action, Defendants state as

follows:

      1.    All or portions of Plaintiff’s Amended Complaint must be

dismissed to the extent that Plaintiff failed to exhaust administrative

remedies.


                                       5
     Case 1:19-cv-00451-WCG-JRS Filed 11/05/19 Page 5 of 7 Document 42
      2.    To the extent that Defendants are named in their personal

capacities, all or portions of Plaintiff’s Amended Complaint must be dismissed

pursuant to the doctrine of qualified immunity.

      3.    To the extent that Defendants are named in their official

capacities, all or portions of Plaintiff’s Amended Complaint must be dismissed

pursuant to the doctrine of sovereign immunity and the Eleventh Amendment to

the United States Constitution.

      4.    Any claims for monetary damages in this case are limited under the

provisions of 42 U.S.C. § 1997e(e).

      WHEREFORE, the Defendant demands judgment dismissing Plaintiff's

Amended Complaint on the merits with prejudice, and for such other relief as

the court deems just and proper, including the award of Defendant’s

reasonable attorney fees and expenses.

      Dated this 5th day of November, 2019.

                                      Respectfully submitted,

                                      JOSHUA L. KAUL
                                      Attorney General of Wisconsin

                                      s/Sarah A. Huck
                                      SARAH A. HUCK
                                      Assistant Attorney General
                                      State Bar #1036691


                                      KATHERINE D. SPITZ
                                      Assistant Attorney General


                                        6
     Case 1:19-cv-00451-WCG-JRS Filed 11/05/19 Page 6 of 7 Document 42
                                  State Bar #1066375

                                  Attorneys for Defendants Niel Thoreson
                                  and William Francis

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-7971 (Huck)
(608) 266-1001 (Spitz)
(608) 267-8906 (Fax)
HuckSA@doj.state.wi.us
spitzkd@doj.state.wi.us




                                    7
    Case 1:19-cv-00451-WCG-JRS Filed 11/05/19 Page 7 of 7 Document 42
